Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 10, 2022

The Court of Appeals hereby passes the following order:

A22A0680. LEON POOLE v. MARK RING.

      This case originated as a dispossessory proceeding in magistrate court. The
magistrate court issued a writ of possession and ordered Leon Poole to pay past due
rent and costs to Mark Ring. Poole filed a notice of appeal to the superior court, and
Ring moved to dismiss the appeal upon Poole’s failure to pay the past rent. On
October 26, 2021, the trial court dismissed the appeal, and Poole filed his notice of
appeal on November 24, 2021. We, however, lack jurisdiction.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Poole was required to follow the discretionary appeal procedures to obtain
review before this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mortgage
Corp. East, 216 Ga. App. 82, 82 (453 SE2d 119) (1995). The failure to do so deprives
us of jurisdiction over this appeal.
      Furthermore, OCGA § 44-7-56, which governs dispossessory actions, requires
that an appeal from a dispossessory ruling be filed within seven days of the date
judgment was entered. In this case, the notice of appeal was filed 29 days after the
trial court’s order. Therefore, the appeal is untimely.
For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.

                               Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                01/10/2022
                                      I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                       Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                              , Clerk.